Citation Nr: 9916478	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  94-12 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1965 to 
December 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota, which denied 
the benefit sought on appeal.  

The Board, in June 1996, remanded the claim for addition 
evidentiary development.  After reviewing the material 
associated with the claims file as a result of that 
development, the Board is of the opinion that further 
development is required as discussed below.  


REMAND

The appellant primarily seeks service connection for an eye 
disorder as a result of participation in x-ray examinations 
of patients at a naval medical facility in Da Nang, Republic 
of Vietnam, in 1968 and 1969.  His private treating physician 
remarked in a July 1994 statement that, based on a review of 
medical records, "[i]t certainly seems reasonable that [the 
appellant's] eye problems could possibly be related to his 
radiation exposure since by his history is [sic] appears to 
be rather extensive.  I have no way to prove a connection 
between the two situations, but it certainly appears to be a 
possible link and certainly is consistent with some of the 
problems that he has had with his eyes and his exposure to 
the radiation." The physician also noted that "[t]here are 
multiple articles documenting probable connection between 
radiation exposure and problems with the eyes such as 
cataracts and possible glaucoma etc."  

Subsequent to the Board's remand, the record shows receipt of 
copies of pertinent medical literature.  It is unclear from 
the record whether this medical literature is the same as 
referred to by the physician.  These articles discuss the 
relationship between various eye problems, primarily 
cataracts and glaucoma, and sun exposure, brain tumor 
radiation, total body irradiation in bone marrow transplants, 
and microscope radiation.  The appellant argues that this 
literature provides support for his claim.  So that the Board 
does not employ its own unsubstantiated medical opinion in 
deciding this case, see Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the claim will be remanded.  On remand, the RO is 
directed to have a VA board-certified ophthalmologist review 
the evidence of record and render an informed opinion.  

Prior to providing the file to a VA board-certified 
ophthalmologist, one piece of record development is required.  
The appellant asserts he served as a hospital corpsman at a 
naval medical facility in Da Nang.  His service medical 
records show that he was treated during his service at that 
facility, but the record does not include his service 
personnel records showing his history of assignments.  Before 
providing the claims file to an ophthalmologist, the RO 
should attempt to obtain the appellant's service personnel 
records.  

The case is REMANDED for the following development:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
obtain copies of the appellant's complete 
service personnel file.  If no such 
records are available, NPRC should inform 
VA of its findings.  

2.  After completion of the development 
discussed in paragraph (1) above, the RO 
should provide the appellant's claims 
file and a copy of this Remand to a VA 
board-certified ophthalmologist.  The 
ophthalmologist should review the 
documents provided in the claims file, 
including this Remand, the evidence 
concerning his current eye disorders and 
treatment, his claimed service 
activities, and the medical literature.  
The examiner should then be asked to 
provide an opinion, based on this 
material and his/her medical expertise, 
as to whether it is at least as likely as 
not that the appellant's current eye 
disorders are related to his claimed 
exposure in service to radiation during 
participation in x-ray examinations.  A 
typewritten examination report should 
reflect review of the claims file and 
contain a detailed discussion of the 
bases of all opinions expressed.  A copy 
of the examination report should, 
thereafter, be associated with the claims 
file.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  While this case is in 
remand status, the appellant is free to submit additional 
evidence and argument on the question at issue.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



